       Case 4:21-cv-01051 Document 15 Filed on 06/11/21 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OF TEXAS

                                HOUSTON DIVISION

Yolanda Bradford
  Plaintiff(s),

v.                                                    Case No. 4:21−cv−01051

FBCS, Inc.
  Defendant(s).



                             NOTICE OF SETTING
                             PLEASE TAKE NOTICE

                             HEARING: Initial Conference
                                  DATE:    7/1/2021
                                  TIME:   02:00 PM
                               HAS BEEN SET BEFORE
                              JUDGE KEITH P. ELLISON
                         UNITED STATES COURTHOUSE
                          515 RUSK COURTROOM 3−A
                            HOUSTON, TEXAS 77002.


         ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
            ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
       ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




Nathan Ochsner, Clerk                                              Date: June 11, 2021

By Deputy Clerk, A. Rivera
